DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yilmaz (US 2016/0066617). 
Regarding claims 1, 4, 5, and 10, Yilmaz teaches a method for preparing a wetted vaping product for use with a vaping device, the method comprising: providing tobacco as dried leaf matter, the dried leaf matter having been dried to remove moisture content therefrom [0025, 0033]; mixing the dried leaf matter with propylene glycol humectant [0032, 0043] (wetting in a solvent). The final product contains 20% humectant [0032], i.e. the leaf matter is rehydrated with the solvent to increase overall weight of the dried leaf matter 40%; and reducing the size of the leaf matter [0027], i.e. sizing the leaf matter to fit within the vaping device. 
Regarding claims 2 and 21, based on the amount of solvent disclosed by Yilmaz, the amount is interpreted as being limited to facilitating saturation thereof.
Regarding claims 3 and 22, 
Regarding claims 6 and 23, Yilmaz teaches sealing the rehydrated leaf matter in a container for storage thereof [0049]. 
Regarding claims 7-9 and 24-26, Yilmaz teaches all of the method steps required by the claims. Thereby, the intended result of the method, the rehydrated leaf matter stored in the container holding at least 75%, 85%, or 95% of the solvent therein over a period of 6 months, is interpreted to also occur as a result of the method of Yilmaz. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz. 
Yilmaz teaches a method for preparing a wetted vaping product for use with a vaping device, the method comprising: providing tobacco as dried leaf matter, the dried leaf matter having been dried to remove moisture content therefrom and provided as chopped leaves [0025, 0027, 0033]; mixing the dried leaf matter with propylene glycol humectant [0032, 0043] (wetting in a solvent). The final product contains 20-60% humectant [0032], i.e. the leaf matter is rehydrated with the solvent to increase overall weight of the dried leaf matter 40-120%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
Yilmaz teaches all of the method steps required by the claims. Thereby, the intended result of the method, the rehydrated leaf matter stored in the container holding at least 75%, 85%, or 95% of the solvent therein over a period of 6 months, is interpreted to also occur as a result of the method of Yilmaz. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0164165
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC YAARY/Examiner, Art Unit 1747